48 Mich. App. 645 (1973)
210 N.W.2d 906
PEOPLE
v.
CLARK
Docket No. 15738.
Michigan Court of Appeals.
Decided July 26, 1973.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Thomas P. Smith, Assistant Prosecuting Attorney, for the people.
Charles Burke, for defendant.
Before: BRONSON, P.J., and V.J. BRENNAN and WALSH,[*] JJ.
PER CURIAM.
The appellant was charged with and convicted by a jury of felonious assault (MCLA 750.82; MSA 28.277) and sentenced to a term of two to four years imprisonment.
*646 The only issue on appeal is whether felonious assault is a specific intent crime.
This court has recently held in People v Rohr, 45 Mich. App. 535; 206 NW2d 788 (1973), that specific intent is not an element of the crime of felonious assault. See also People v Burk, 238 Mich. 485, 489; 213 N.W. 717, 718 (1927).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.